caseswerenEMlemaotu@oPeearbl*a@fQZd§tli§tI§§i§nl Of 6

cpu- l*'i°

a . 53 "»,

“° 9 ‘ Chlcago District Oft`lce _

'.° c 500 West Madison Su'cet, Suite 2000

\§ +\" Chicago, li. 60661
°" ru.- amaro-soon

TTY: (3 12) 369-8001

FlLE R.EVI'EWS FAX.' (312) 369-8220 ` ENFORCE.\{ENT FAX: (3 l2) 369-3220
STATE & l..OCA,L FAX: {'312) 869-8077

blEDlATlO-.\': (312) 869'8€’60
HEAR[NGS F.»U{: (312) 369»3]25 L_EGAL FAX: (3 12) 369-812-¢

NOTICE oF DISCLOSURE RIGHTS

Parties to an EEOC charge are entitled to review and obtain copies of documents contained in their
investigative file. Requests must be made in writing to Sylvia Bustos and either mailed to the address

above, taxed to (312) 869-8220 or sent via entail to svlvia.bustos@eeoc.eov (piease chose only one
method, no duplicate requests). B’e sure to include vour nnme, address phone number and EEOC

charge number with your request

if you are-the Charging quty and a R.lGHT Tl) SUE has been issued, you may be granted access to your
file: '

* Bef`ore mind a lawsuit.~but within 90 days ofyour receipt of the Right to Sue, or

 

* After vour lawsuit has been filed. Ii` more than 90 days have elapsed since your receipt of
the Right to Sue, include with your request a copy of the entire court complaint (with court
stamped docket number) or enough pages to determine whether it was filed based on the

EEOC charge.

lf you are the Resgom!entr you may be granted access to the tile only after a lawsuit has been filed.
lnclude with your request a copy of the entire court complaint that includes an official court stamped

docket number.

Pursuant to federal statutes, certain documents, such as those which reflect the agency’s deliberative `

process, will not be disclosed to either party.

You must sign an Agreernent of` Nondisclosure before you are granted access to the file, which will be
sent to you after receipt of your written request. (Statutes enforced by the EEOC prohibit the agency

from making investigative information public.)

The process for access to the file will begin no later than ten (IO) days following receipt of`your request

When the file becomes available t`or review, you will be contacted You may review the file in our
offices and/or request that a copy ofthe file be sent to you. Files may not be removed from the oftice.

Your file will be copied by Aloha Priat Group, 60 East Van Buren, Suite 1502, Chicago, IL 60605,
(312}) 542-1300. You are responsible for the copying costs and must sign an agreement to pay these
costs before the file will be sent to the copy service. Therefore, it is recommended that vou first review
vour tile to determine what documents, if any, you want copied. EEOC will not review your file or
provide a count of the pages contained in it. If you choose not to review your tile, it will be sent w
entirety to the copy service, and von will be responsible for the cost. Payment must be made directly

to Aloha Print Group, which charges l5 cents per page

 

(Reviscd 04".’.0¢'20£6. previous copies obsolctc)

MW@SWY§NTW“UP'€§lfoh/hh ilab‘iti§lftcrtors

PRIVATE SLaT RIGHTS

The issuance of this Notz'ce ofRight to Sue or Dt'smr'ssa! andNorice of Rights ends the EEOC process with
respect to your Charge. You may file a lawsuit against the Respondent within 90 days from the date you
receive this Notice. Therefore, you should keep a record of the date. Once the 90 day period is over, your
right to sue is lost. if you intend to consult an attorney, you should do so as soon as possible Furthcrrnore, in
order to avoid any question that you did not act in a timely manner, if you intend to sue on your own behalf;

your suit should be filed well in advance of the expiration of the 90 day period.

You may tile your lawsuit in a court ofcompetentjurisdiction. Filing this Notice is not sufficient A court
complaint must contain a short Staternent of the facts of your case which shows that you are entitled to relief
Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some cases can
be brought where relevant employment records are kept, where the employment would have been, or where

the Respondent has its main oftice.

You may contact the EEOC if you have any questions about your rights, including advice on which court can
hear your case, or ifyou need to inspect and copy information contained in the case file.

 

IF THE FIRsT THRF.E CELARACTERS or YoUR EEOC CH,ARGE .\'U.\IBER ARF. “ZIB” nom votnz CrLARGE was
t.\'w;stto_areo ev THE lL'Lt.\'ots DF.PARTMENF or HL‘MAN RIGHTS ([DHR), REQUEST roa newsome A_~n)

COPYI.\_'G DOCU.\IENTS FRO_\I YOUR FILE MUST BE DIRECTED 'I`O IDHR.
A lawsuit against a private employer is generally filed in the U.S. District Court.

A lawsuit under Title Vll ofthe Civil Rights Act of 1964, as amended, against a State agency or a political
subdivision ofthe State is also generally filed in the U.S. District Court.

However, a lawsuit under the Age Discrimination in Ernployrnent ofthe American with Disabilities Act or,
probably, the Equal Pay Act against a State instrumentality (an agency directly funded and controlled by the

State) can only be filed in a State court.

A lawsuit under the Age Discrimination in Ernployment Act or the Arnerican with Disabilities Act or the
Equai Pay Act against a political subdivision ofa State, such as municipalities and counties, may be filed in

the U.S. District Court. '

For a list ofthe U.S. District Courts, please see the reverse side.

ATTOR.\;E¥ R:-:PRESENTATION

lf you cannot afford an attorney, or have been unable to obtain an attorney to represent you, the court having
jurisdiction in your case may assist you in obtaining a Iawyer. If you plan to ask the court to help you obtain '
a lanyer, you must make this request of thc court in the form and manner it requiresl Your request to the
court should be made well in advance of the 90 day period mentioned above. A request for representation
does not relieve you ofthe obligation to file a lawsuit within the 90-day period

DESTRL"CTIOD( OF FILE

lf you file suit, you or your attorney should forward a copy of your court complaint to this office Your file
will then be`preserved. Unless you have notified us that you have filed suit, your Cha_rge file could be

destroyed as early as six months after the date of the Notice ofRight to Sue.

lF ‘r`OL` FILE SL'IT, YOL' OR ‘c'OL"R AT'I'OR_\'EY SHOULD -.\iOTIFY THIS OFFlCE WHEN THE LAWSL"[T lS RESOLVED-

Case 3:18-cv-05215-.]D Document 43-2 Filed 02/18/19 Page 3 'of 6
INFORMATION ON `WHERE TO FILE SUIT

You have been notified of your right to sue in Fedetal District Court. Suit is ordinarily filed in _
the District havingjurisdicti_on ofthe county in which the employer, against whom you filed a
Charge ofernployment discrimination, is located The telephone number listed for each

District is that of` the Clerl< ofthe Court.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT U.S. DIS'['RICT COURT
Northem Distn`ct of Illinois Central District oflliinois
Eastern Division at Chicago Urbana Division
219 South Dearborn Street 201 South Vine
Chicago, IL 60604 Urbana., IL 61801
312-435-5670 217-373-5330
Counties Counties
Coolc Kenda.ll Cha.mpaign Ka.n.lcalcee
DuPage Lal<e Coles Macor:
Grundy LaSalle Doualas Moultric
Kane Will Edgar Piatt
Ford Yerrnillion
lroquois l
U.S. DlSTRlCT COUR.T Peoria Division
Northern District ot` Illinois
Western Division at Roclcl'ord 100 N.E. Mon.roe Street
211 South Court Street 135 Federal Building
Federal Building Peoria, lL 6160?.
Rocl<f`ord, ll_. 61101 309-671-7117
815-987-43 55
Counties Counties
Boonc McHenry Bureau i\/lcl.`ea.n
Carroll Ogle Fulton Peoria
DeKalb Stephenson Hancocl< Putna.m
JoDaviess W`hiteside Knox Starlc
l_ee Winriebazo Livingston 'l`azewell
Marshall Woodt`ord
McDonouah
U.S. DISTRICT COURT Rocl< lsland Division
Southern District oflllinois 211 19°‘ Street
750 Missouri Avenue ` Rocl< Island, IL 61201
Ea.st St. l_.ouis, IL 62?.01 309-793»5778
618-"82-0671
and
30l Main Street
Benton, IL 62812
618-438-0671
Counties Counties
i-\lexander Johnson Henderson Rocl< lsland
Bond Lawrence Henry Warren
Calhoun Ma'dison Mercer
C]afk MBH'OH Sprirtgl'leld Division
C[inm'l MODN€ 600 Ea_st -.\¢Ionroe Street
§Fa“{f@f]d d gear springfield us 62701
!er`|r’"\"T ?F ¢"lFEF
Ed‘.va.rds P'i.lie.$ki 217-492_4020
Effi.l'lgh&m RB.IldOlpi'l. C()untigg
Fayette Richland Adams l.oaan
Frank.lin St. Clair Brown Macoupin
Gallatin Salinc Cass Mason
Harniiton Uniou Cltristian Menard
Hardin t Wahash DeWitt Montgornery
lackson Washintrton Grecn Morgan
lasp<:r Wayne Pikc Schuyler
ch`r'crson Whitc Shelby
lersey Williamson t

 

 

Case 3:18-cv-0_5215-JD Document 43-2 Filed 02/18/19 Page 4 of 6
Eeoc i-'erm isi-e (11.'16) ' U.S. EQUAL EMPLOYMENT OPPORTUNlTY COMM|SS|ON

 

NoticE oF RIGHT To SuE (lssuat) oiv Raoui='sr)

 

To: Hope A. So|o F-“rom: Chicago District Office
clo Cardelle Spangler, Esq. _ 500 West Madlson St
Winston & Strawn LLP Suite 2000
35 W. Wacker Drive Chicago, lL 6066‘|

Cl'\icago, lL 60601-9703

|:I On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

eeoc charge Ne_ ` Eeoc nepreeenieiive Teiephone No.
AN|ENDED Gregory T. lVlucha,
440-2016-03560 lnvestigator (312) 869-8135

 

(See also the additional information enclosed with this form.)
NoTicE To THE PERSON AGGRiEon:
Tlt|e Vll of the Civil Rights Act of 1964-j the Americans with Disabi|ities Act (ADA), or the Genetic lnformation Nondiscrimination
Act (GlNA): Thls is your Notice of nght to Sue, issued under Title V||, the ADA or GlNA based on the above-numbered charge. lt has
been issued at your request Your lawsuit under "|"itle V|ll the ADA or G|NA must be filed in a federal or state court WlTHlN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be dlfferent.)

lVlore than 180 days have passed since the hling of this charge

l_ess than 180 days have passed since the filing of this charge, but l have determined that lt is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge

'l`he EEOC is terminating its processing of this charge.

UH UH

The EEOC will continue to process this charge.

Age Discrimination in Emp[oyment Act (ADEA}: You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. ln this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WlTHlN
90 DAYS of your receipt of this Notice. Othenrvise, your right to sue based on the above-numbered charge will be lost.

UU

The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment ”l'his means that backpay due for
any violations that occurred more than 2 years 13 yearsl before you file suit may not be collectible.

lf you tile suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commlsslon

M\_/_?a»-m-- 67 5 /_9‘

Enclosures(s) Ju|ianne Bowman’ (Date Mailed)
District Director

C°- THE uNiTED sTATES SoccER FEDERATloN
cio Kathryn H. Ruemmler, Partner
l..atham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washirigton, D.C. 20004~1304

 

Case 3:18-cv;_052,15-.]D Document 43-2 Filed OZ[;SilQ Page 5 of 6

 

 

CHARGE oi=‘ DiscRiMii~iATioN

Thisfonnisaftsctedbyme?nvacyactoit§?¢e. Seeenclosed?rh-acyact
mcentandotherinfcm\ab?onbeiorecmmie@gmism.

Charge Preserited To:

§ ;:;; L/ lie - acres 0?55¢

Age cy{ies) Charge No(s):
MEMM

 

 

 

 

 

 

 

 

 

 

iiiincis Departi'nent of Human§jghw s andBEHEOc
safe emmaeeq, retry - §§ N§m‘§
some Phene rim m 'e mg MWW iia-si

Name (indi'.‘at’e Mi"., MS.. MIS.)

Ms. l»lope A. Solc

 

(212} 294-asset f mt § gases-1981

 

Street Addrsss

CiO Jeffrey L. !<esslar, Esq., Winston & Strawn LLP, 200 Park Ave., view York,§_§ 6
nies sisriiiereiriss

ciiy. stare ana ziP case

 

Named is the Erri.}:»;oyeri tabor Organizatéon. Emptoyment Agericv, Apprenticeship Cemrriiitee. or State or Locai Governmant Agiency Thatl Be|isve
Disorimiriated Aga`rnst Me or Othersr (ifmora than tiiiio, list under PAF?TFCU£_ARS beiow`)

 

Name

THE UNITED STATES SOCCER FEDERATIGN

Pbone No. trustees A.raa Code}
isin sos~»isoo

?~$o Er,-iplcyaas, Membar:

1 01-200

 

 

 

StreelAddress
1301 S. Prairie Ave., Chicego, H_ 60618

Ci'ty. Stete ana ZlF Cer'_.e

 

Nama

rio Emaiey\t>ee, timbers F'*ticne No. nnciude Area Coi:¢e)

 

 

 

Stnest Address

C;ty, State and ZEP Cocie

 

UISCREMFMT}ON BASSD DN rcnedr appropriate hez;es).)

E secs :I cotton § sex
RETALiATroii [: esa l::[ nisesiurv

OTHE.R {Speciij,{i

l l REL!G}ON m NATEONAL ORlG'ls\!

:| GENETEC iNFOP?MATiON

DATE(S:= DlSCRlMINATlON TOOK PLACE
Eanies: th.&st

08-24-281 6

minimums ection

 

 

` THE PARTlCULARS ARE {i‘fac€ditionai paper rs needed attach extra snee;{s;i)

SEE ATFACH ED

 

lwentthis oi'iarge filed with both the EEOC and the State or local Agericy, ‘rfariy. l
witt advise the agenues ri t charge my address or phone number and 1 will

 

cooperate fully with them in the processing of my charge in accordance with their -

procedures

NOTAR¥ - When necessary for Szare and Locai Agency Requiremem‘s

 

 

 

Signawre

 

l swear or affirm that l have read the above charge end that it is true to
the best of my knowiedge, information and beiief,
$isNATuRE oF compLAiNANT

SUBSCR|BED AND SWORN T0 BEFORE ME THlS DA'TE
(montti, day. year}

 

 

lll.

\@’l.

 

Case 3:18-cVQB.1B-JD Document 43-2 Filed 02//_1__8/19 Page 6 of 6

\_..'

ATTACIE{ENT

From 2000 to August 24, 2016,-1 Was an employee of Respondent, the United Sta)‘.cs
Soccer Federation, as a soccer player on the United States Womcn’s National Soccer

ream (“wi~rr”).

At all times relevant to this charge of reta.liation, the Fedcration also employed and
continues to employ individuals selected as soccer players on thc Unitcd States Men’s

National Socccr Tea,m (“MN"]_`”).

For years, l have actively and publicly opposed every aspect of the chcration’s unequal
and discriminatory treatment of WNT players as compared to the Federation’s treatment
of MNT playors, Wliich. was based on sex. female in violation of Ti.tlc Vli of the Civii
Rights Act of 1964: as mcndcd, and the Equal Pay Act of 1963.

My opposition to the Foderation’s discriminatory treatment of Wl\l”.i" players as compared
to playch of the MNT culminated in my filing of a charge of discrimination With the
Equal Ernploymcnt Opportun.it_v Commission on or about March 29, 2016, Cliergc No.
440-201 6'03560 (the ‘"'Cherge":).

On August 24, 2016, only months after l filed the Charge, the Federetion suspended me
horn the WNT for six months and terminated my contract with the Fedcration, These
materially adverse actions were taken in retaliation for my opposition to the cheration’s
discriminatory practices _ and for filing the Chargc. There are no legitimate non~
retaliatory reasons for the suspension or termination oi" my contract

i, therefore,' believe that l have been retaliated against for engaging in protected activity
in violation of tile "l`itle Vll of the Civ.il Rights Act oi` l964, as amended, and the Equal
PayAct_, f 1963.

de/i§“li']

Datc

 

§ _ . _
iii _ ,_.. =_\` z ,.__ » j

 

